Citation Nr: 0017428	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-08 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to July 24, 1998 for a 
grant of service connection for hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision of the Department of Veterans' Affairs (VA) 
Regional Office in Detroit, Michigan, which granted service 
connection and established a 10 percent evaluation for 
bilateral hearing loss and a 10 percent evaluation for 
tinnitus with effective dates of July 24, 1998.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
hearing loss was received by the RO in May 1948.  In a July 
1948 rating decision, the RO denied the veteran's claim and 
the veteran was advised of the denial and of his appellate 
rights.  The veteran did not appeal that decision within the 
applicable time period.

2.  The RO again denied the veteran's claim for service 
connection for hearing loss in a March 1985 rating decision.  
Although the veteran filed a timely notice of disagreement 
(NOD) with this denial in April 1985 and a statement of the 
case (SOC) was issued in April 1985, the veteran did not 
perfect his appeal by the submission of a substantive appeal. 

3.  On July 24, 1998, the veteran submitted another claim for 
service connection for hearing loss that was also interpreted 
by the RO as a claim for service connection for tinnitus.  In 
a February 1999 rating decision, the RO granted service 
connection for hearing loss and tinnitus, effective from July 
24, 1998.


CONCLUSION OF LAW

The requirements for an effective date prior to July 24, 
1998, for a grant of service connection for hearing loss and 
tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991);  38 C.F.R. §§ 3.102, 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be granted an earlier 
effective date for the grant of service connection for 
hearing loss and tinnitus, back to the date of his original 
claim for service connection for hearing loss on May 6, 1948.  
He asserts that as his hearing loss was incurred in service, 
an earlier effective date is in order.

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. § 
5110(a) and 38 C.F.R. §§ 3.400, 3.400(b) which provide that 
the effective date for disability compensation based on 
direct service connection in a claim filed more than a year 
after separation shall be the later of the date of claim or 
the date entitlement arose. 

If a claim is reopened and granted, the effective date shall 
be the date of receipt of claim or date entitlement arose, 
whichever is later, and where new and material evidence other 
than service department records is received within the appeal 
period or prior to appellate decision, the effective date 
will be as though the former decision had not been rendered.  
If such evidence is received after final disallowance, the 
effective date shall be the date of receipt of new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (r),(q). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. 5101(a) (West 
1991); 38 C.F.R. § 3.151 (1999).  38 C.F.R. § 3.155(a) (1999) 
provides that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  Under certain 
circumstances VA medical records may constitute in informal 
claim for increase or to reopen a compensation claim under 38 
C.F.R. § 3.157 (1999), but this provision is not for 
application in an initial compensation claim for a 
disability.

The veteran's initial claim for service connection for 
hearing loss was received by the RO in May 1948.  In a July 
1948 rating decision, the RO denied the veteran's claim and 
the veteran was advised of the denial and of his appellate 
rights.  The veteran did not appeal that decision within the 
applicable time period.  The RO again denied the veteran's 
claim for service connection for hearing loss in a March 1985 
rating decision.  Although the veteran filed a timely NOD 
with this denial in April 1985 and a SOC was issued in April 
1985, the veteran did not perfect his appeal by the 
submission of a substantive appeal. 

On July 24, 1998, the veteran submitted another claim for 
service connection for hearing loss that was also interpreted 
by the RO as a claim for service connection for tinnitus.  In 
a February 1999 rating decision, the RO apparently found that 
based on a review of the entire evidentiary record, the 
veteran's claim for hearing loss should be reopened and the 
RO granted service connection for hearing loss and tinnitus, 
both effective from July 24, 1998.

In this case, as noted above, for claims which are reopened 
after final disallowance on the basis of new and material 
evidence, the effective date shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii), (r).  A reopened claim 
is defined as "[a]ny application for a benefit received 
after final disallowance of an earlier claim . . . ." 38 
C.F.R. § 3.160(e) (1999).  With respect to the veteran's 
hearing loss claim, it is clear that the record contains two 
prior unappealed rating decisions on that issue - one in 1948 
and the other in 1985.  In fact, the veteran does not dispute 
that there are two final decisions with respect to the issue 
of service connection for hearing loss.  In his April 1999 
substantive appeal, he states that he supposed he could have 
appealed the rejections in 1948 and 1985, but that at that 
time, he accepted the decisions and figured that "no is no 
so why bother."  The Board has carefully reviewed the record 
and does not find any document that could be construed as an 
earlier request to reopen the previously denied claim for 
service connection for hearing loss that was not adjudicated 
by the RO prior to the July 1998 request to reopen the 
veteran's claim.  There is no evidence that the appellant 
successfully reopened his claim for service connection for 
hearing loss by submitting new and material evidence prior to 
July 1998.  The July 1998 date must be considered the date of 
the reopened claim for service connection for hearing loss.  
Accordingly, in this case the law clearly provides that 
benefits cannot be paid for any time earlier than the date of 
receipt of the reopened claim, July 24, 1998.  There is no 
provision for paying benefits from an earlier date based on 
the veteran's assertion that his hearing loss existed from an 
earlier date.  It clearly did, but evidence to establish 
service connection for his hearing loss was not received 
earlier than the July 24, 1998, date of receipt of his 
reopened claim.

With respect to the claim for an earlier effective date for 
the award of service connection for tinnitus, the Board notes 
that the first claim for this benefit was received in July 
1998.  A careful review of the record reveals no earlier 
claims associated with the record for this benefit.  Again, 
although the tinnitus arose as a result of the veteran's 
military service in the 1940's, the applicable laws and 
regulations as set forth above, clearly preclude an earlier 
date for service connection than that set by the RO.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the veteran's claim 
for an effective date prior to July 24, 1998 for the grant of 
service connection for both hearing loss and tinnitus.

Additionally, the Board notes that, while the veteran has 
indicated that he felt the prior final rating decisions were 
incorrect, he has not claimed that either decision was 
clearly and unmistakably erroneous instead predicating his 
claim for an earlier effective date on the argument that 
since the disorders were incurred in service, an earlier date 
is in order.  See 38 C.F.R. § 3.104, 3.105 (1999).


ORDER

Entitlement to an effective date prior to July 24, 1998 for a 
grant of service connection for hearing loss and tinnitus is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

